SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D INFORMATION TP BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 SPANISH BROADCASTING SYSTEMS, INC. (Name of Issuer) Class A Class A Common Stock, Par Value $0.0001 per share (Title of Class of Securities) (CUSIP Number) David Tomasello Attiva Capital Partners Ltd. 445 Park Avenue, 9th Floor New York, New York 10022 Telephone:1 (646) 8375734 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 13 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following boxo. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON BLUESTONE FINANCIAL LTD . 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS (BVI) 7 SOLE VOTING POWER NUMBER OF 9,800 (equal to 0.235% of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 9,800 (equal to 0.235% of the share capital) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,800 shares out of the 454,296 aggregate shares collectively owned by all the Reporting Persons. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 0.235% of the aggregate 10.90% interest collectively held by the Reporting Persons 14 TYPE OF REPORTING PERSON CO 2 CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ATTIVA CAPITAL PARTNERS LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION BRITISH VIRGIN ISLANDS (BVI) 7 SOLE VOTING POWER NUMBER OF 3,025 shares (equal to 0.072% of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 SHARES REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 3,025 shares (equal to 0.072% of the share capital) 10 SHARED DISPOSITIVE POWER 0 SHARES 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,025 shares out of 454,296 aggregate shares collectively owned by all the Reporting Persons. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 0.072 % of the aggregate10.90 % interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON ANTONIO TOMASELLO 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION ITALY 7 SOLE VOTING POWER NUMBER OF 415,745 (equal to 9.977 % of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 415,745 shares (equal to 9.977 % of the share capital) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 415,745 shares out of 454,296 aggregate shares collectively owned by all the Reporting Persons 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 9.977 % of the aggregate10.90 % interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 846425882 SCHEDULE 13D 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON DAVID TOMASELLO 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION VENEZUELA 7 SOLE VOTING POWER NUMBER OF 25,726(equal to 0.617 % of the share capital) SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY EACH 0 REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 25,726 (equal to 0.617 %of the share capital) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,726 shares out of 454,296 aggregate shares collectively owned by all the Reporting Persons 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 0.617 % of the aggregate 10.90 % interest collectively held by the Reporting Persons. 14 TYPE OF REPORTING PERSON IN 5 United States Securities and Exchange Commission Schedule 13D Item 1.Security and Issuer This statement relates to the Class A Class A Common Stock, with $.0001 par value per share (the “Class A Class A Common Stock”), issued by Spanish Broadcasting Systems, Inc. (the “Company”), whose principal executive offices are located at 2601 South Bayshore Drive, PH II, Coconut Grove, Florida 33133 Item 2.Identity and Background (a) Bluestone Financial LTD (“Bluestone Reporting Person”) Attiva Capital Partners LTD (hereinafter referred to as the “Attiva Reporting Person”) Antonio Tomasello (“Antonio Tomasello Reporting Person”) David Tomasello (“David Tomasello Reporting Person”) and together with the Attiva Reporting Person, The Bluestone Reporting Person, the Antonio Tomasello Reporting Person, the “Reporting Persons” (b) The purpose of the business of the Bluestone Reporting person is Financial Investing. The Bluestone Reporting Person is a Limited Company incorporated under the laws of Bristish virgin Islands. David Tomasello is the Managing Director of the Bluestone Reporting Person. The purpose of business of Attiva Reporting Person is Financial Investing. The Attiva Reporting Person is a Limited Partnership incorporated under the laws of the British Virgin Island. David Tomasello is the Managing Partner of the Attiva Reporting Person Avenida Cristobal Colon Residencias Vista Azul, PH, Cumana, Estado Sucre 6101 Venezuela Avenida Cristobal Colon, Edificio Flavesa, Cumana — Estado Sucre, Venezuela (c) The address(es) of the Bluestone Reporting Person is: Vanterpool Plaza, 2nd Floor, Wickhams Cay I, Road Town, Tortola, British Virgin Islands. The address(es) of of the Attiva Reporting Person is: 445 Park Avenue, 9th Floor, New York, New York 10022 President, Metalinvest, S.A., Avenida Cristobal Colon Edificio Vista Azul PH — D, Cumana, Estado Sucre 6101, Venezuela Managing Director of the Bluestone Reporting Person and Managing Partner of the Attiva Reporting Person. (d) None None None None (e) None None None None (f) Organized in BVI Organized in BVI Citizen of Italy, father of David Tomasello Citizen of Venezuela 6 Item 3.Source and Amount of Funds or Other Consideration The Attiva Reporting Person and the Bluestone Reporting Person used working capital to make all acquisitions of Class A Common Stock currently owned by each of them, respectively. The Antonio Tomasello Reporting Person and the David Tomasello Reporting Person used personal funds to make all acquisitions of Class A Common Stock currently owned by each of them, respectively. Item 4.Purpose of Transaction The disclosures below are specifically intended to reflect information relating to clauses (a), (b), (c), (d)and (j)of Item4 of Schedule13D. Each of the Reporting Persons intend to review his or its investments in the Issuer on a continuing basis and any of them may engage in discussions with management and the Board of Directors concerning the business, operations and future plans of the Issuer as he or it deems appropriate. The Principal Reporting Person (¨Attiva Capital¨)is currently in discussions with other shareholders of SBS on the idea that the Company should separate (¨spin-off¨) the Mega TV and Mega Films franchises by selling its majority stake to a bigger media company like SONY Corporation which owns the technology, content, distribution network and financial resources required to make Mega TV & Films a successful franchise in the Hispanic market in U.S. and Latin America. SBS should just keep a ¨strategic minority interest¨ in Mega TV and Mega Films as it builds a multi-media platform. We also encourage the Board to improve Corporate Governance by separating the roles of Chairman and CEO and stay true to its motto ¨the largest publicly traded Hispanic-controlled media and entertainment company in the United states¨. In its duty to look after the interest of all shareholders, SBS must increase its board to include directors representing holders of Class A and Preferred Stock, respectively. At the time of this filing, we are one of the largest shareholders in SBS owning over 10.90 % of the Company’s Class A common stock and CBS Corporation, owning most of the Convertible Preferred stock. Item 5.Interest in Securities of the Issuer (a) As indicated in the Form 10K/A , filed by the Company with the Securities and Exchange Commission As ofMarch 26, 2012, there were 4,166,991 shares of ClassA common stock. (b) As of the date of this Schedule13D: the Attiva Reporting person owns 3,025 shares of Class A Common Stock, the Bluestone Reporting Person owns 9,800 shares of Class A Common Stock, the Antonio Tomasello Reporting Person owns 415,745 shares of Class A Common Stock and the David Tomasello Reporting Person owns 25,726 shares of Class A Common Stock. In the aggregate, this represents 454,296 shares of the Company’s Class A Common Stock, which is approximately 10.90 % of the total shares of the Company’s Class A Common Stock calculated in accordance with Rule13d-3 promulgated under the Securities Act of 1934 7 Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. As indicated in Item 5(b), the Attiva Reporting Person has granted David Tomasello, managing partner of the Attiva Reporting Person, the sole power to vote or direct the vote of3,025 shares of the Company’s Class A Common Stock.The Bluestone Reporting Person has granted David Tomasello, Managing Director of Bluestone , the sole power to vote or direct the vote of 9,800 shares of the Company’s Class A Common Stock.The Antonio Tomasello Reporting Person has granted David Tomasello, son of the Antonio Tomasello Reporting Person, the sole power to vote or direct the vote of 415,745 shares of the Company’s Class A Common Stock. There are no contracts, arrangements, understandings or relationships (legal or otherwise) between or among any of the Reporting Persons and any other person with respect to any securities of the Issuer, other than those disclosed in the present filing. Item 7.Material to Be Filed as Exhibits. None 8 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 13, 2013 /s/ David Tomasello David Tomasello, as managing partner of Attiva Capital Partners LTD After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 13, 2013 /s/ David Tomasello David Tomasello, as Managing Director of Bluestone Financial LTD After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 13, 2013 /s/ Antonio Tomasello Antonio Tomasello After reasonable inquiry and to the best of my knowledge and belief, I certify that theinformation set forth in this statement is true, complete and correct. Date: February 13, 2013 /s/ David Tomasello David Tomasello 9
